Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, 8, 11 and 13 all recite the salt of the aliphatic carboxylic acid “evenly dispersed throughout the pellet”.  Applicant points to ¶[0049] through ¶[0054] of the as-filed specification to provide support for this new limitation.  These cited sections of the as-filed specification have been reviewed
The only section in the cited areas that appears relevant to support is in ¶[0054] reproduced below.

    PNG
    media_image1.png
    162
    640
    media_image1.png
    Greyscale

The above paragraph refers to the mixing of all three components, polyamide, EVOH and metal salt and not to the metal salt specifically.  Most importantly, the section does not refer to the salt being “evenly dispersed” but only that the evenness of the dispersion of polyamide, EVOH and metal salt.  There is no indication of how dispersion evenness is evaluated and, further, no indication as to what is considered to be an “evenly dispersed” salt component.  The broadest reasonable interpretation of “evenly dispersed” in view of the above findings, therefore, is the situation in which there is absolutely no variation in salt levels throughout any pellet.  Based on the above lack of disclosure as to what is considered “evenly dispersed”, lack of disclosure of limits on the variation of salt throughout the pellet and lack of disclosure on measuring the variation in the salt dispersions throughout a pellet, one of ordinary skill is not reasonably suggested the inventors had in their possession at the time the invention was filed a pellet according the claims where the salt in question was dispersed throughout the pellet without any variation in the amount throughout the pellet, or “evenly dispersed”, as now claimed.
Claims 2-5, 7, 9-10, 12, 14-16 are rejected based on their dependency to Claims 1, 6, 8, 11, and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8, 11 and 13 all recite the salt of the aliphatic carboxylic acid “evenly dispersed throughout the pellet”.   Considering the term to encompass some levels of variation to be considered as to what is included in the term “evenly dispersed” throughout the pellet, the term is considered a term of relative degree.  The as-filed specification does not disclose or claim or otherwise define what levels of variation, such as the concentration of salt is within [Symbol font/0xB1] 1 % or less for any specified area of the pellet compared to any other same area of pellet, are to be considered to meet the limitation “evenly dispersed” and what variations are not “evenly dispersed”.  The as-filed specification makes no mention on how to even evaluate dispersion of the metal salt component or any component for that matter.  As such, the term “evenly dispersed” is considered indefinite as the above reasons demonstrate the metes and bounds of the term cannot be determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nimiya (JP2001200123; reference made to the English machine translation attached) in view of Shibutani (JPH06345919; English Translation attached), of Kimura (U.S. 20120252943) and Tasaki (U.S. 20090018299).
Nimiya exemplifies an EVOH composition which comprises 100 parts EVOH and 10 parts of a polyamide with a melting point of 215 oC (Novamid 1022C6) (Example 1 ¶[0058]). These are made into pellets which reads over the pellet of the preamble.
The EVOH reads over the copolymer (A) of the instant claim 1.
The polyamide with a melting point of 200 oC reads over copolymer (B).
Nimiya teaches alkali earth metal salts of acids in ¶[0032] to improve the thermal stability of the resin composition.  The sodium acetate exemplified is an aliphatic carboxylic acid metal salt but is not an alkaline earth metal salt (such as calcium or magnesium).  Nimiya teaches other acids which are not carboxylic acids (such as boric acid and phosphates).  Nimiya does not teach or suggest alkaline earth metal salts of 1-6 carbon carboxylic acids as claimed.   
Note that this teaching of a metal salt of an acid (sodium acetate) in ¶[0032] made with respect to this metal salt being present in the pellet and “apart from the fatty acid metal salt (C1) present inside the pellet)”.  Component C (And C1) is a metal salt of a fatty acid and may be on the inside and/or outside surface of the pellet (¶[0015] and ¶[0019]) but, again, is different from the above metal salt of acid with respect to its location in the pellet and the type of salt it is. 
Shibutani, working in the field of EVOH and polyamide mixtures, teaches the use of alkali earth metal salts of aliphatic carboxylic acids in ¶[0038] leads to better (lower) melting viscosity and reduction in foaming and gelling when molding and suggests better color properties in the resulting films via less destabilization of the resin system. Films reasonably suggest the resulting end use product would have less discoloration which would include pellets as an end use product.
It would have been obvious to a person ordinary skill in the art at the time the invention was filed to practice the invention of Nimiya by adding alkali earth metal salts of carboxylic acids for the advantage of using a component that leads to better (lower) melting viscosity and reduction in foaming and gelling when molding and suggests better color properties in the resulting films via less destabilization of the resin system as taught or suggested by Shibutani (¶[0038]).  One of ordinary skill in the art would have been motivated to choose any of the exemplified aliphatic carboxylic acid alkali earth metal salts exemplified by Shibutani as they are exemplified in ¶[0052] (magnesium acetate, calcium propionate and magnesium butyrate).  These are all C1-C6 aliphatic carboxylic acid metal salts.  
A skilled artisan would have a reasonable expectation of success in the above modification of Nimiya because Nimiya teaches other metal acid salts may be added without distracting from the objects of the invention including sodium acetate which is only different from magnesium acetate by the metal ion.  Calcium acetate is exemplified in Example 3 of Nimiya for instance.  While the teaching of Shibutani is with respect to saponified EVOH and terminally modified polyamide, there is no indication this teaching would not be generally applicable to EVOH and polyamide resin mixtures in general.  Even if it were to be argued the teachings is specific to specific EVOH and terminal modified polyamide of Shibutani there is nothing preventing one of ordinary skill in the art from choosing such materials when practicing Nimiya as they are within the EVOH and polyamide teachings of Nimiya and Shibutani even teaches how to make the terminal modifications of the polyamide. ¶[0027-0029].
This reads over the alkali metal salt (C) of Claim 1.
Nimiya teaches in ¶[0034] blending the EVOH, polyamide and metal salt (the metal salt of ¶[0032] above) in various manners including one in which has “excellent dispersibility of the acids and metals salts” 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Nimiya with the above alkaline earth metal salts of the acids, magnesium acetate, calcium propionate or magnesium butyrate, motivated by Shibutani by preliminary blending the salt in the EVOH to preliminary contain the salt in the EVOH for the benefit of making a pellet in which the dispersed metal salt is excellent as taught by Nimiya in ¶[0034].  
	One of ordinary skill in the art is reasonably suggested the above produced pellet must have an “evenly dispersed” alkaline metal salt of the above acids motivated by Shibutani because of Nimiya’s “excellent dispersibility” acid metal salt teaching.
Nimiya does not teach or suggest the yellowness index of the resulting pellet.
Kimura, working in the field of pelletization of EVOH, teaches the use of phosphite compounds to improve the hue of ethylene vinyl alcohol copolymer compositions due to its known problem of deterioration of hue by heat and shearing forces during molding processing. (¶[0004]-[0007]).  The phosphite compound is taught in ¶[0007] and is exemplified as Sumilizer GP. (¶[0048])  In ¶[0051] Kimura teaches a smaller value of YI indicates a greater suppression of hue change which reasonably suggests to one of ordinary skill in the art less discoloration.  
As evidenced by Tasaki, ¶[0076], Sumilizer GP is a known anti-oxidant.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add the Sumilizer GP taught and exemplified by Kimura to the composition of Nimiya, in particular the one of Example 1 above, for the advantage of adding a phosphite material that improves the hue (less discoloration) to EVOH pellets in order to overcome the known problems with heat and shearing and hue change known to exist in EVOH melt processing.  One of ordinary skill in the art would have been motivated to use 0.2 parts per 100 parts of EVOH in the composition because this give the lowest yellowness index, YI, value demonstrated by Kimura (Table 1).  Therefore, one of ordinary skill in the art is reasonably suggested to produce compositions according to Nimiya and Kimura with yellowness indexes of 7.5 because this is the exemplified YI value for the 0.2 parts composition of Kimura.  
A skilled artisan would have a reasonable expectation of success in the above addition because Kimura also teaches the use of additional polymers in the EVOH compositions including polyamides (¶[0031]) and metal based salts based on sodium (¶[0039]). Nimiya suggests the use of anti-oxidants in ¶[0036]
The above yellowness index of 7.5 with phosphite antioxidant Sumilizer GP reads over the yellowness index of less than 10 of Claim 1 and also the antioxidant of Claim 4 as the composition has an optional but not present antioxidant in an amount of 0.1-200 ppm and further comprises an antioxidant (present in any amount).
Note the recited antioxidant in a certain amount is optional.  The comprising language of the claims allows for any other components to be additionally present such as other antioxidants used in other amounts.  In the instant case, the anti-oxidant in an amount of 0.1 to 200 ppm per 100 parts by mass of the sum of EVOH and PA is not present.

An amount of 100 parts of EVOH and 10 parts of nylon (Novamid 1022C6) are used in the pellet which is a 89.3/10.7 (mass ratio of the two components as the only components to ratio (i.e. total to 100)) ratio which reads over the range of Claim 2 and the amount of phosphite added above (0.2) does not appreciably change the ratio to be outside the claimed range.  
Regarding Claim 3, the amount of metal salt taught by Shibutani is 0.5-15 μmol/g where per gram is the amount of EVOH and polyamide resin. (¶[0038]).  The weight of magnesium, for instance, is 24.3 g/mol.  Considering parts as grams, as there is 1 mol of metal ion (magnesium or calcium) per mol of aliphatic carboxylic acid salt this range is 12.15 to 184.5 g/(g of EVOH and polyamide)  (0.5 μmol * 24.3 g/mol *1,000,000) This meets the recited range of Claim 3. 
Absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974). 

The pellets are melt molded into various articles which reads over Claim 5. (¶[0038] Nimiya at least)
Claims 8-12 are rejected for the same reasons as above as they mirror Claims 1-5 but for the 0% of thermoplastic resins other than the EVOH and PA instead of the 0% of the ethylene-unsaturated carboxylic acid random copolymer recited by Claim 1.  No thermoplastic resins other than the EVOH and PA are used in the above rejection including no ethylene-unsaturated carboxylic acid random copolymer.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nimiya (JP2001200123; reference made to the English machine translation attached)in view of Shibutani (JPH06345919; English Translation attached), of Kimura (U.S. 20120252943) and Tasaki (U.S. 20090018299) as applied to Claims 1 and 13 and in further view of Nakano (U.S. 20050032955).
Nimiya is applied as above.  Nimiya teaches melt pelletization (See example 1 melt kneading) but is silent on the melt processing conditions of Claims 6-7 and 13-14. Claims 13-14 are rejected for the same reasons as below as they mirror Claims 6-7 but for the 0% of thermoplastic resins other than the EVOH and PA instead of the 0% of the ethylene-unsaturated carboxylic acid random copolymer recited by Claim 6.  No thermoplastic resins other than the EVOH and PA are used in the above rejection including no ethylene-unsaturated carboxylic acid random copolymer.

Nakano teaches blending method of melt kneading an EVOH composition (F) and thermoplastic resin (G). (¶[0091])  Thermoplastic (G) may be a polyamide (¶[0087]).  Nakano teaches using an extruder which can achieve a high degree of kneading during kneading and pelletizing operations is preferred in order to make the dispersion state uniform. (¶[0091]) Nakano teaches other preferred processing conditions in ¶[0091] such as preventing oxidation.  	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the melt-pelletization of Nimiya using the processing in an extruder of Nakano because Nakano teaches this processing provides for uniform dispersion state of the blended components.  One of ordinary skill in the art would have been motivated to choose the processing exemplified by Nakano because Nakano exemplifies it. ¶[0233-0244].   This extrusion profile has a discharge temperature of 220 oC which meets the limitations of Claim 6.  As the melting temperature of the polyamide in Nimiya is 215 oC one of ordinary skill in the art is reasonably suggested the difference in temperature to the melt temp of the polyamide right after discharge must be in the claimed range because the difference between the discharge temperature and the melting point of the polyamide is 5 oC which is inside the range recited.  This meets the limitation of Claim 7.
Additionally, as every compositions that Applicant processes according to the claims below 268 oC has a yellowness index below 10, one of ordinary skill in the art is reasonably suggested the composition of Nimiya and Kimura when processed according to Nakano as discussed above must also have a yellowness index in the claimed range of Claims 1-14.
	
As multiple §103 rejections are of record, if Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, the burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b))
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nimiya (JP2001200123; reference made to the English machine translation attached) in view of Shibutani (JPH06345919; English Translation attached), of Kimura (U.S. 20120252943) and Tasaki (U.S. 20090018299) and in further view of Shimomura (U.S. 20070282043).
The anti-oxidant of the rejection above is Sumilizer GP.  The instant claims recite the anti-oxidant as a phenolic antioxidant (Claim 15) and a hindered phenolic anti-oxidant (Claim 16).
As evidenced by Shimomura in ¶[0038] has both phosphine and hindered phenol skeletons.  The actual formula is Formula 4 of ¶[0035] clearly showing hindered phenol moieties.  Therefore, based on the teachings of Shimomura, one of ordinary skill in the art is reasonably suggested the Sumilizer GP is both a hindered phenolic antioxidant and also a phosphite antioxidant and reads over the antioxidant recited by Claims 15 and 16.
Response to Arguments
Applicant’s claim amendments filed June 3, 2022 with RCE have been fully considered but are not sufficient to move the application to allowance.  Rejections based on Nimiya have been updated to reflect the new claim limitations to “evenly dispersed” in the independent claims have been updated.  Additional new claims 15 and 16, first filed with RCE suspension on March 7, 2022 have necessitated new rejections based on Nimiya.  The §112 new matter and 2nd paragraph rejections have been necessitated by the newly added “evenly dispersed” limitation.  The previous §112 2nd rejections of Claim 4 and 8/11 have been overcome and withdrawn based on the March 7, 2022 claims. 
Applicant’s remarks filed March 7, 2022 have been fully considered in their entirety but are not persuasive.  Applicant argues the phosphite Sumilizer GP of Kimura cannot be replaced with a phenolic or hindered phenolic anti-oxidant.  Examiner disagrees.   Shimomura establishes the Sumilizer GP is both a phosphite and hindered phenolic antioxidant.  Therefore, it still reads over new claims 15 and 16 as it is a hindered phenolic anti-oxidant.
Applicant’s remarks filed June 3, 2022 have been fully considered in their entirely but are not persuasive.  Applicant argues the fatty acid metal salt of Nimiya is found only on the outside or inside surface and cannot be considered to be evenly distributed throughout the pellet as now claimed.  This argument is not been addressed and specifically addressed in the rejection of record.
Nimiya teaches the fatty acid metal salt is on the inside or outside surface (Component C) ¶[0015] and ¶[0019].   This is a different metal salt, and Nimiya even touches on the subject, than the metal salt taught be in the pellet and modified by Shibutani in the rejection of record. (¶[0032] and ¶[0034] in particular)  Nimiya also teaches “excellent dispersibility” of this metal salt in about as specific terms as Applicant discloses their “dispersion evenness” which further reasonably suggests the metal salt of Nimiya / Shibutani is present in the pellet in whatever Applicant considers to be “evenly dispersed” in the claimed invention.
Based on Applicant’s remarks and amendments throughout prosecution, Applicant is strongly reminded of their right to appeal the decision of the Examiner.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766